 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Andrew Paul Gilardi,                                 No. CV-17-00609-TUC-RM
10                   Petitioner,                          ORDER
11   v.
12   Charles Ryan, et al.,
13                   Respondents.
14
15          Pending before the Court is Magistrate Judge Bernardo P. Velasco’s Report and
16   Recommendation (Doc. 14) recommending that this Court deny Petitioner’s Petition for
17   Writ of Habeas Corpus brought under 28 U.S.C. § 2254. Petitioner was granted one
18   extension, until October 12, 2018, to file objections to the Report and Recommendation
19   (Doc. 16). Petitioner has not filed any objections, and the time for doing so has long-since
20   expired.
21          A district judge must “make a de novo determination of those portions” of a
22   magistrate judge’s “report or specified proposed findings or recommendations to which
23   objection is made.” 28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule 72(b)
24   of the Federal Rules of Civil Procedure state that, “[w]hen no timely objection is filed, the
25   court need only satisfy itself that there is no clear error on the face of the record in order to
26   accept the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b) advisory
27   committee’s note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170 F.3d 734,
28   739 (7th Cir. 1999) (“If no objection or only partial objection is made, the district court
 1   judge reviews those unobjected portions for clear error.”); Prior v. Ryan, CV 10-225-TUC-
 2   RCC, 2012 WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for clear error
 3   unobjected-to portions of Report and Recommendation).
 4           The Court has reviewed Judge Velasco’s Report and Recommendation, the parties’
 5   briefs, and the record. The Court finds no error in Judge Velasco’s Report and
 6   Recommendation. Accordingly,
 7           IT IS ORDERED that the Report and Recommendation (Doc. 14) is accepted and
 8   adopted in full.
 9           IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus (Doc.
10   1) is denied. The Clerk of Court is directed to enter judgment accordingly and close this
11   case.
12           IT IS FURTHER ORDERED that, pursuant to Rule 11 of the Rules Governing
13   Section 2254 Cases, the Court declines to issue a certificate of appealability, because
14   reasonable jurists would not find the Court’s ruling debatable. See Slack v. McDaniel, 529
15   U.S. 473, 478, 484 (2000).
16           Dated this 17th day of December, 2018.
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
